Citation Nr: 1639738	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability, other than pes planus or hallux valgus, to include degenerative arthritis (degenerative joint disease) and onychomycosis.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1982 to August 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, April 2011, and October 2012, the Board remanded the case to the RO for additional development.  

A May 2013 Board decision denied the Veteran's claim, and he appealed the unfavorable decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion to vacate the Board's May 2013 decision and remand the case to the Board.  The Court in a March 2014 Order granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.  In May 2014, January 2015, and February 2016, the case was remanded for additional development.  The prior remands and decision were by a Veterans Law Judge other than the undersigned.  The case is now assigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case has previously been remanded to the RO on a number of occasions for the main purpose of obtaining a VA examination and/or medical opinion addressing the etiology of the Veteran's bilateral foot disabilities.  Evidentiary development has resulted in awards of service connection for bilateral pes planus (by the Board in October 2012) and bilateral hallux valgus (by a May 2015 rating decision).  The issue remaining is one of service connection for a bilateral foot disability other than pes planus or hallux valgus, in particular degenerative arthritis (DJD) and onychomycosis.  For one reason or another, the medical opinions obtained in June 2011, January 2013, July 2014, and March 2015, have not been adequate to decide the claim.  The most recent (March 2016) VA examination is likewise deficient; the only recourse is to remand for another opinion.

As noted by the Veteran's representative in September 2016 written argument, the March 2016 VA examiner's unfavorable medical nexus opinion is based on a finding that the Veteran does not have a diagnosis of arthritis; this finding contradicts previous VA examiners' findings of arthritis in the feet.  Specifically, the examiner noted that there was no clinical or radiological evidence of either arthritis or onychomycosis.  In contrast, the January 2013 VA examiner stated that imaging studies of the feet had documented degenerative or traumatic arthritis.  The examiner who conducted both the July 2014 and the April 2015 VA examinations stated that there was documentation of degenerative joint disease of the feet beginning in 2011.  

Moreover, regarding onychomycosis the March 2016 VA examiner indicated that there was "no medical nexus to support causation or aggravation."  Thus, even assuming the presence of the fungal infection, the examiner has offered an opinion lacking in adequate rationale (because it does not explain his conclusion and because there is no reference or citation to specific medical literature supporting such conclusion).  (The Board remanded the case in January 2015 because a "clear and well-explained rationale" had not been provided.)  It is imperative that a medical examination report contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also notes that while the focus of the February 2016 remand was on obtaining an adequate medical opinion as to whether certain bilateral foot disabilities were caused or aggravated by service-connected disability, an adequate opinion has yet to be given in response to a question on direct service connection as posed in the January 2015 Board remand.  The ensuing March 2015 VA medical opinion, for example, did not address whether or not there was a link between any onychomycosis and treatment in service for toenail problems.  Further, the medical opinion also indicated that arthritis was less likely than not incurred in or caused by injury in service because the service treatment records are silent for degenerative joint disease of the feet and there was no documentation of DJD until 2011.  This rationale does not explain, for instance, whether there may be onset of arthritis years following a traumatic injury (service treatment records document that an object fell on the Veteran's left hallux in May 1983 and that she was a runner of long distances and was seen on several occasions with complaints of pain and burning in her feet).  In short, another opinion with well-reasoned rationale is needed.  

The Board is acutely aware of the further delay in this case, but for the foregoing reasons the file must again be returned to the AOJ for corrective action.  

As VA records of evaluations and treatment the Veteran has received for foot problems are constructively of record, and may contain pertinent information, any outstanding must be secured for the record (prior to an examination for a medical advisory opinion).  Moreover, the AOJ should request from the Veteran (ask her to identify for VA to secure) any records of pertinent private treatment she has received.  The record is not clear whether she has been receiving treatment for her bilateral foot disabilities.  (Previous attempts to obtain private records from Dr. Pinsky and Dr. Reavis were unsuccessful, as the RO notified the Veteran in August 2009 after which she could furnish no additional information.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for association with the record any VA records of treatment for bilateral foot disabilities, and request the Veteran to furnish any private treatment records of the same or to submit a medical release for the VA to obtain them on her behalf.  (It is noted that previous attempts to obtain records from Dr. Pinsky and Dr. Reavis were not successful.)  

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate medical professional for review and a medical advisory opinion regarding nature and likely etiology of her bilateral foot disabilities.  [If the examiner deems an in-person examination necessary to address the medical questions remaining (whether the Veteran indeed has DJD, and if so the etiology of such disease and any onychomycosis), such should be arranged.]  

Based on review of the record (and examination of the Veteran, if so indicated), the examiner should provide responses to the following (including clear and well-explained rationale):

(a).  Please identify, by diagnosis, each right and left foot disability entity other than pes planus or hallux valgus found/shown by the record, specifically indicating whether or not she has arthritis of the feet.  If arthritis is not diagnosed, please reconcile that conclusion with the earlier notations of such disease in the Veteran's treatment records (noted above)

(b) Is it at least as likely as not (a 50 % or greater probability) that any currently diagnosed DJD or onychomycosis of the feet had its onset during service, or was caused by an incident or event during service, such as the documented dropping of an object on the left hallux in May 1983, or is related to the complaints of painful feet due to running therein (it was noted the Veteran was a long distance runner)?  The examiner should also indicate whether any onychomycosis is directly related to service, to include the Veteran's treatment for toenail problems therein.  

(c). Is it at least as likely as not (a 50 % or greater probability) that any currently diagnosed DJD of the feet was caused by a service-connected disability, including pes planus or hallux valgus?

(d). If the response to (c) is no, is it at least as likely as not (a 50 % or greater probability) that any current DJD of the feet has been aggravated by a service-connected disability, including pes planus or hallux valgus?

(e). Is it at least as likely as not (a 50 % or greater probability) that any current onychomycosis of the feet was caused by a service-connected disability, including pes planus or hallux valgus?

(f). If the response to (e) is no, is it at least as likely as not (a 50 percent or greater probability) that any current onychomycosis of the feet has been aggravated by a service-connected disability, including pes planus or hallux valgus?

Aggravation is defined as a chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If aggravation is found, the consulting provider should identify, to the extent possible, the approximate level of the foot disability (i.e., a baseline) before the onset of the aggravation and the status of the disability after aggravation was completed.  If any opinion sought cannot be provided without resort to speculation, the examiner should explain why that is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sought is completed, the AOJ should review the records readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

